Title: To John Adams from Rufus King, 5 May 1786
From: King, Rufus
To: Adams, John


     
      Sir
      New York 5 May 1786
     
     It has undoubtedly been said in England that the act of congress of the 15. of February relative to the federal Revenues, is full proof that the united States are in the utmost confusion, and that the Union is nearly dissolved— ignorant as the People of England still are of the Genius and Temper of the Citizens of America, it will not be extraordinary that such Opinions should be fondly embraced— when in fact the Resolutions, to which they refer to establish the Justice of their conclusions, have produced measures the reverse of their expectations, and most salutary in favor of our union— If the people are truly informed of their situation, they will eventually acceed to such Measures as will best secure their Freedom and Honor— Rhode Island, which had continued five Years in opposition to the system of a general impost upon the Terms recommended by Congress passed an act agreeing to the system in consequence of the Act of congress of the 15. of Feb.; Georgia has likewise made the Grant, and Maryland has acceeded— New York has passed an act upon the Subject within a few days; it has not been before congress, but if I have heard it truly recited, it is imperfect— However as twelve States have made the Grant to the acceptation of Congress, I think there can be little Doubt, but that the next Assembly of New york will fully acceed to the system, and thereby authorise the commencement of a plan of Revenue substantial & productive—
     That there exists a criminal neglect in several of the states in their most important Duties to the confederacy cannot be denied.— I hope a reform will take place— the People generally through the confederacy remark that we are at a crisis— our Finances are not on that firm basis, which the Riches of our country will authorise without Danger to the liberties of the Citizens— our commerce is almost ruined, because Jealousies of an unwarrantable nature have been desseminated through the more southern States— But there is good reason to expect that our Finances will be strengthened, and made certain—and a proposition has originated in Virginia, for a convention of Delegates, in September, from the several States to agree on Such commercial regulations as shall extend the american

navigation & promote the Trade of the Union— the most important states have already appointed Delegates for this purpose, to assemble in Maryland and if any thing can be concluded from the general Reputation of the Delegates already appointed, there is reason to hope that wisdom will govern their Deliberations, and that their Result will produce an union of Opinions on the subject of Commercial Regulations through all the States—
     the situation we are in with the Barbary powers is a great discouragement to certain Branches of trade; Wheat may be shipped from America cheaper than has been the case for many years— Produce of all sorts has greatly fallen in its price—but it is difficult to persuade our Seaman to navigate unarmed vessels on those Seas where the Barbary corsairs cruize— the consequence is, that even our own merchants charter foreign Vessels which are protected from the Barbary Cruizers, to carry our produce to Market— we are in anxious expectation of the issue of the Barbary negotiations— every one wishes the abilities of our Country were more adequate to an effectual Bribery of these powers than they are; and my own wish, always has been, that the small sum dedicated for these negotiations, had been put into abler hands than those of Mr. Lamb; but I suppose a better character would not be obtained by the commissioners when he was authorised—
     The arrets of the French King, relative to the cod Fishery, will very materially affect our Eastern Brethren— The difference of 15 Livres the Quintal on the west India Fish destroys all competition. add this farther circumstance concerning the west india Trade from the Eastern States— you very well know that we took from the Islands large quantities of Molasses at a very low price, and distilled it into Rum with a hansome profit— since the war the French Merchants & Planters have gone into the business of Distilling their molasses, of consequence they have increased the price; and so considerably as to affect the Profits of our Distillation— For all these disadvantages to which our commerce is exposed there is a full remedy in the power of the States—that remedy you long since have discovered and repetedly recommended— I hope the proper measures will be agreed to— these inconveniencies will urge & their adoption; and in this view are far from disagreeable— they will teach america, what he has to learn, that her Honor, prosperity, Riches, & Glory, must depend upon herself—
     I pray God that the day may soon arrive when all our fellow Citizens may see this Subject in the same light that you do— when this

is the case, their natural good sense will dictate the necessary measures—
     with perfect respect I have the honor to be, Sir, you obt. & very hble servt.
     
      Rufus King
     
    